Citation Nr: 0110473	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a spinal condition.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a left arm 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
July 1979.

The current appeal arose from an October 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied service connection for 
spinal and left arm conditions and paranoid personality with 
strong borderline features and impulsiveness.

In November 2000 the veteran testified at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board).  A copy of the transcript of that 
hearing has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA)of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of entitlement and not yet final as 
of this date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart(a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this particular case, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See VCAA of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Bernard v. 
Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.


In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

With regard to the veteran's claim for service connection for 
a spinal condition, the Board's review of the service medical 
records discloses that in March 1978 it was reported that he 
had a long history of chronic right-sided neck pain.  X-rays 
showed posterior osteophytes of C3 through C7, and there was 
bilateral compromise of the intervertebral foramina at C3-C4, 
C4-C5 and at C5-C6.  Post-service medical records reveal that 
he underwent a laminectomy at the level of C3 through C6.  In 
addition, degenerative changes in the cervical spine were 
noted. 

The Board's review of the service medical records, with 
regard to the veteran's claim for service connection for a 
psychiatric disorder, discloses that he was diagnosed with 
varying psychiatric disorders while on active duty.  From 
April 5, 1978 to June 1, 1978 he was hospitalized at Tripler 
Army Medical Center, Hawaii, and diagnosed with schizophrenic 
reaction, paranoid type, characterized by persecutory 
delusions, persistent hostility as predominant symptom, 
predisposition, undetermined, precipitating stress, trouble 
with co-workers, impairment, severe.  

Clinical evaluation on June 17, 1978 reveal a diagnosis of 
borderline personality with explosive, immature, and 
antisocial traits.  This diagnosis was indicated as not in 
the line of duty and existing prior to service.

On VA mental disorders examination in July 1999 there was no 
Axis I diagnosis rendered.  The examiner noted that a 
diagnosis was difficult and stated that it would have been 
useful to have had the records from Tripler.  The Board notes 
that the Tripler records are contained in the claims file.  
The examiner implied that a different diagnosis may have been 
rendered in the veteran's case had the Tripler records been 
reviewed.  




While in the military in October 1976, the veteran reported 
he had injured his elbow while playing pushball.  X-rays 
revealed a fracture of the medial aspect of the proximal 
ulna, possibly intra-articular.  He was diagnosed with a chip 
fracture of the medial aspect of the proximal ulna.  In 
November 1979 he was service connected for residuals of a 
chip fracture of the left elbow with ulnar neuropathy.  He 
has asserted that he has worse pain and decreased ability 
with use of his left arm, and filed a claim for service 
connection for a left arm condition, which is a claim 
separate from his service-connected elbow disability.

The veteran further asserted that medical records dated in 
July 1999 from Parkland Medical Center have not been 
associated with the claims file.  It is assumed that these 
medical records contain information concerning his claimed 
conditions.  The RO sent an Authorization and Consent to 
Release Information (VA Form 24-4142) to the veteran at his 
address of record in an attempt to obtain such records; the 
correspondence was returned to the RO "Attempted Not 
Known."  A review of the claims file reveals that the RO 
sent the correspondence to what appears to be the correct 
address as other correspondence was subsequently sent to the 
same address and has not been returned.  The RO should make 
another attempt to obtain the July 1999 medical records from 
Parkland Medical Center.

The evidentiary record to date is not conclusive as to 
whether chronic acquired spinal, left arm and psychiatric 
disorders are present, and if so, their nature and etiology.  
Accordingly, the Board finds that examinations of the veteran 
by appropriate specialists would materially assist in the 
adjudication of his appeal.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of spinal, 
left arm and psychiatric disorders.  

The RO should specifically request 
medical treatment records of July 1999 
from Parkland Memorial Hospital, Dallas, 
Texas.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, as indicated by the veteran.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


3.  The RO should arrange for a VA 
medical examination of the veteran by an 
orthopedic surgeon and psychiatrist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any spinal, left arm and psychiatric 
disorders which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The appropriate examiner must be 
requested to express an opinion as to 
whether the veteran currently has a left 
arm and or spinal disorder, or 
psychiatric disorder(s), and if so, 
whether such disorders had their onset 
during the veteran's period of service.  
If the same psychiatrist who previously 
examined the veteran conducts the current 
examination, attention should be directed 
to the presence of the Tripler Hospital 
records on file.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

In addition, the orthopedic surgeon 
should specifically comment on whether 
the veteran's current claim of a left arm 
condition is a condition separate from 
his service-connected elbow disability.  

The orthopedic surgeon should also 
comment on whether the veteran's current 
claim of a left arm condition is a result 
of the in-service diagnosis of a chip 
fracture medial aspect of the proximal 
ulna.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law if it does 
not ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a spinal 
condition, psychiatric disorder and a 
left arm condition.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable laws and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for scheduled VA examinations without good cause 
shown may adversely affect the outcome of his claims for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




